Title: To George Washington from Jonathan Trumbull, Sr., 27 September 1776
From: Trumbull, Jonathan Sr.
To: Washington, George



Sir
Lebanon [Conn.] Septemr 27th 1776

I am now to acknowlege the receipt of your favour of the 23d Instant.
I have given Orders that Governor Skeene be set at Liberty, and that he and Governor Browne sett out on Tuesday next for Head Quarters under an Escort of Ten Men commanded by Capt. John Skinner, who has Orders to detain them ten or

twelve Miles on this Side Head Quarters, and send one of the Escorts to receive your Directions concerning them.
I have likewise given Notice to them, agreable to your request, and appointed as early a Day for them to begin their Journey as the Necessary Preparation for it will admit of. I am, Sir, with the greatest Respect and Esteem your obedient humble Servant

Jonth; Trumbull

